Court of Appeals, State of Michigan

                                               ORDER

                                                                            Kirsten Frank Kelly
Ronald E Johnston v Sterling Mortgage & Investment Company                   Presiding Judge
Sterling Mortgage & Investment Company v Ronald E Johnston
                                                                            Karen M. Fort Jlood
Docket No.    324855, 325238
                                                                            S tephen L. Borrello
LC No.        20 14-142153 -CH; 2014-141116-AV                                 Judges


                The Court orders that the March 15, 20 16 opi nion is hereby AMEND ED to conect a
clerical error. On page 11 , second paragraph, the first sentence shall read: Appel lants argue that the
lower courts erred in granting Appellecs possession in the s ummary proceeding and denying Connol ly's
motion to intervene.

              Tn all other respects, the March 15, 20 16 opinion remains unchanged.




                        A true copy e ntered and certified by Jerome W. Zi mmer Jr., Chi ef Clerk, on




                                JUN 13 2016
                                        Date